In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-462V
                                     Filed: October 20, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
LESLIE FOX,                   *
                              *                               Special Master Gowen
            Petitioner,       *
                              *                               Joint Stipulation;
v.                            *                               Attorneys’ Fees and Costs;
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
            Respondent.       *
                              *
* * * * * * * * * * * * * * * *

William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, Memphis, TN, for petitioner.
Gordon Shemin, United States Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On June 2, 2014, Leslie Fox (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that as a result of receiving an influenza vaccine on November 28, 2012, she suffered arm and
shoulder injuries, including adhesive capsulitis. Petition ¶ 1. On August 25, 2014, respondent
filed her Rule 4(c) report in which she conceded that petitioner was entitled to compensation in
this case. Respondent’s Report at 1. The undersigned issued a Ruling on Entitlement on
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
September 25, 2014. On that same day, respondent filed a proffer on award of compensation.
The undersigned’s chambers confirmed with petitioner that she was in agreement with the
proffered award and a Decision awarding compensation pursuant to the terms of the proffer was
issued on September 26, 2014. See Decision on Damages, filed Sept. 26, 2014.

        On October 17, 2014, the parties filed a joint stipulation concerning attorneys’ fees and
costs. Petitioner requests a total award of attorneys’ fees and costs in the amount of $21,500.00.
Respondent does not object. In accordance with General Order #9, petitioner’s counsel
represents that petitioner did not personally incur costs in pursuit of this claim. See General
Order #9 Statement, filed Oct. 1, 2014.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the parties’ joint stipulation, the undersigned
adopts the terms set forth therein as the decision of the court in awarding payment of attorneys’
fees and costs.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioner and to petitioner’s attorney,
       William E. Cochran, Jr., of Black McLaren Jones Ryland & Griffee, in the amount
       of $21,500.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.


                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2